DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 7, 8, 9, 10, 14, 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 12-20 of U.S. Patent No. 11,155,992. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations are present in the parent case.
Claim Objections
Claim 5 objected to because of the following informalities:  on-side is recited rather than on-site.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-8 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it is unclear how the attachment of the components can occur at the construction site, as they were previously established as being attached at an off-site location, the examiner will examine as best understood with the panels being attached to underlying building surfaces at the construction site.  Appropriate correction is required.
Regarding claim 7, it is unclear which attachment step is referred to, as there exist multiple attachment steps in the claim from which it depends.  Appropriate correction is required.
Regarding claim 11, it is unclear how the wall panels cannot be attached to any elements at the building site as the panels would not stay on the building.  The examiner will examine as best understood.  Appropriate correction is required.
Claim 8 rejected under 35 USC 112 as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 11, 15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han, U.S. Patent 5,816,005.
Regarding claim 1, Han discloses a shower enclosure comprising: constructing a floor panel and a plurality of wall panels (see Fig. 3), each of the wall panels including a first rigid layer (5), a second rigid layer (2; the lath will have some degree of rigidity as it is comprised of a metal) attached to the first rigid layer by a mortar (3 via 4), and a waterproofing layer (1) formed of a material and attached to the second rigid layer by the mortar (3A); and attaching each of the plurality of wall panels to either the floor panel or one of the other wall panels (see Fig. 3), but does not disclose attaching the panels with a with a waterproof caulk, the mortar is a thinset mortar, nor the waterproof membrane being flexible.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that a waterproof caulk be utilized for the tile structure, as the enclosure is a shower and caulk is known to be used to seal around bathroom fixtures and it wound need to be waterproof to prevent rot and seepage. It would also have been obvious to utilize a thinset mortar because that is typically what is used in the process of tiling a structure.  A flexible membrane would have been obvious in that membranes in the art typically of a flexible material, and further Han teaches PVC as an optional membrane material which has a degree of flexibility, particularly with a very thin sheet.
Regarding claim 2, Han discloses a shower enclosure but does not specifically disclose the installation further comprising shipping the floor panel and the plurality of wall panels from an off-site location to an on-site location.  Han does teach the panels are pre-fabricated (title) to be affixed to a building surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the panels prior to bringing them to their installation site to minimize mistakes and produce a uniform and consistent product.
Regarding claim 3, the prior art, as modified, discloses a shower enclosure wherein the constructing step occurs at the off-site location (see claim 2).  
Regarding claim 4, the prior art, as modified, discloses a shower enclosure wherein the attaching step occurs at the off-site location (as the panels are pre-fabricated, as established in the prior claims).  
Regarding claim 5, the prior art, as modified, discloses a shower enclosure wherein attaching of the panels to the building surfaces occurs on site (abstract).
Regarding claim 6, the prior art discloses a shower enclosure but does not specifically disclose further comprising cutting the floor panel and the plurality of wall panels to a specific dimension of the on-site location at the off-site location.  Han does teach the panels being utilized in other shapes and dimensions (col. 4, lines 26-28).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that, should an occasion arise in which a panel does not  fit the exact surface dimension needing to be clad, the panel could be altered to fit properly.
Regarding claim 11, Han discloses a shower enclosure wherein the wall panels at not attached to any building elements prior to arriving at the on-site location.  
Regarding claim 15, Han discloses a shower enclosure wherein the floor panel includes a first rigid layer formed of a same material as the first rigid layer of the wall panel and a waterproofing layer formed of a same material as the waterproofing layer of the wall panel (the wall and floor boards are of the same composition).
Regarding claims 18 and 19, Han discloses a shower enclosure, but does not specifically disclose it as further comprising a seam system attaching an end of a first wall panel of the wall panels to an end of a second wail panel of the wall panels, the seam system includes the waterproof caulk attaching the first rigid layer of the first wail panel to the first rigid layer of the second wall panel and a bonding agent adhering the waterproofing layer of the first wall panel to the waterproofing layer of the second wail panel.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that multiple panels would be utilized resulting in seams comprising a bonding material which attaches the boards to one another, as it is known in the art to utilize wall/flooring materials in multiple pieces rather than a single piece as these components are not typically standardized. It would have been obvious that any sealant used would be waterproof to prevent rot and seepage as water will consistently be present in a shower enclosure.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han, U.S. Patent 5,816,005 in view of Smythe, U.S. Patent 8,511,016.
Regarding claim 7, Han discloses a shower enclosure but does not specifically disclose wherein the attaching step includes cutting an end of a first wall panel of the wall panels and at least one of an end of a second wall panel of the wall panels or an end of the floor panel in a stepped manner.  Smythe teaches wall panels abutting with the different wall components abutting insteps (see Fig. 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to abut the panels at corners in a way that forms the most secure attachment between panel layers.
Regarding claim 8, Han discloses a shower enclosure wherein the attaching step includes attaching the end of the first wall panel to the end of the second wall panel and/or the end of the floor panel (see Fig. 3, generally).  

Allowable Subject Matter
Claims 9-10, 12-14, 16-17, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claims are amended to overcome the double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633